                Case 2:19-cv-00256-CW Document 6 Filed 04/18/19 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH

 UTAH PHYSICIANS FOR A HEATHY                            ORDER FOR PRO HAC VICE ADMISSION
 ENVIRONMENT, SIERRA CLUB, NATURAL
 RESOURCES DEFENSE COUNCIL, NATIONAL
 PARKS CONSERVATION ASSOCIATION,
 GRAND CANYON TRUST, WILDEARTH
 GUARDIANS,

                      Plaintiffs

                          vs.

 U.S. BUREAU OF LAND MANAGEMENT, an                      Case No. 2:19-cv-00256
 agency within the U.S. Department of the Interior;
 U.S. DEPARTMENT OF THE INTERIOR, a
 federal agency; JOSEPH R. BALASH, in his
 official capacity as Assistant Secretary for Land and
 Minerals within the Department of Interior; DAVID
 BERNHARDT, in his official capacity as Acting
 Secretary of the Department of the Interior.

                      Defendants




       It appearing to the Court that Petitioner meets the pro hac vice admission requirements of DUCiv R

83-1.1(d), the motion for the admission pro hac vice of Ann Alexander in the United States District Court,

District of Utah, (ECF No. 3) in the subject case is GRANTED.




Dated: this 18th day of April, 2019.



                                                    BY THE COURT:




                                                    CLARK WADDOUPS
                                                    United States District Court Judge
